        Case 1:21-cr-00292-RCL Document 73 Filed 06/09/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED ST ATES,

 v.                                                        Case No. 1:21-cr-00292-RCL

 CHRISTOPHER WORRELL,

        Defendant.


                                             ORDER

       Before the Court are the parties' filings (70 & 72] in response to this Court's order [69] to

show cause why the Court's sealed Memorandum Opinion [68] should not be unsealed. The

parties have also advised the Court as to their respective positions on whether the government's

supplemental brief (60] and exhibits attached thereto should remain sealed in light of defendant's

unsealed responses referencing his medical records. The government has also proposed minor

redactions to the Court's memorandum opinion and its supplemental brief but does not otherwise

oppose the unsealing of these documents. ECF No. 70 at 1-2. But the government contends that

Exhibits One and Three to its supplemental brief should remain sealed to protect defendant's and

other individuals' privacy because these exhibits contain the names, addresses, and phone numbers

of medical providers and other third parties, as well as defendant's personal identifying

information and medical history. Id. Defendant has no objection to the unsealing of the Court's

memorandum opinion, the government's supplemental brief, or the medical records from the D.C.

Jail and Howard University Hospital. ECF No. 72.

       Upon consideration of the parties filings, the Court GRANTS IN PART AND DENIES

IN PART the government's motion (59] for leave to file under seal its supplemental brief and

Exhibits One and Three to the same. The Court GRANTS the motion (59] to seal the exhibits
        Case 1:21-cr-00292-RCL Document 73 Filed 06/09/21 Page 2 of 2



attached to the government's supplemental brief [60-3, 60-4].     These exhibits shall remain

SEALED. The Court DENIES the government's motion to seal its supplemental brief, and

ORDERS that the government's proposed redacted supplemental brief [71-1] shall be unsealed

and filed as a separate entry.      The Court will issue a redacted version of its

memorandum opinion contemporaneously with this order.

      IT IS SO ORDERED.



 Date: --------                                                 Royce C. Lamberth
                                                                United States District Judge




                                            2
